W.H. Featherston and others recovered a judgment in the District Court against L.C. Barrett upon a promissory note, and obtained a decree directing a sale of a tract of land which had been mortgaged by defendant to secure the payment of the debt. The defendant appealed to the Court of Civil Appeals of the Second *Page 583 
District, where the judgment was affirmed. One of the justices of that court having dissented, the points of dissent have been certified to this court for our determination. With the aid of the opinion of the court and of the dissenting opinion, which ably present the two sides of the controversy, we have carefully considered the case, and have arrived at the result that we concur in the conclusions of the majority of the court upon the questions presented by the certificate of dissent, and are of opinion that the judgment should stand affirmed.
The opinion of the court is exhaustive and satisfactory, and renders any additional remarks from us unnecessary.
Our conclusions will be certified to the Court of Civil Appeals of the Second District.
Affirmed.